NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 BRENDA LEE WILLIAMS,                            No. 16-35208

                  Plaintiff-Appellant,           D.C. No. 3:15-cv-01710-HZ

   v.
                                                 MEMORANDUM*
 SECRETARY OF VETERANS AFFAIRS,
 Robert A. McDonald,

                  Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                             Submitted March 8, 2017**

Before:        LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Brenda Lee Williams appeals pro se from the district court’s summary

judgment in her employment action alleging racial discrimination in violation of

Title VII. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Ambat v. City & County of San Francisco, 757 F.3d 1017, 1023 (9th Cir. 2014),


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      The district court properly granted summary judgment because Williams

failed to raise a genuine dispute of material fact as to whether she exhausted her

administrative remedies by timely contacting an Equal Employment Opportunity

(“EEO”) counselor, or contacting an agency official logically connected with the

EEO process and exhibiting an intent to begin the EEO process. See Sommatino v.

United States, 255 F.3d 704, 707 (9th Cir. 2001) (exhaustion requires that “a

federal employee must notify an EEO counselor of discriminatory conduct within

45 days of the alleged conduct”); see also Kraus v. Presidio Tr. Facilities

Div./Residential Mgmt. Branch, 572 F.3d 1039, 1044 (9th Cir. 2009) (counselor

contact requirement can be satisfied by “initiating contact with any agency official

logically connected with the EEO process, even if that official is not an EEO

Counselor, and by exhibiting an intent to begin the EEO process” (citations,

internal quotation marks, and emphasis omitted)).

      The district court did not abuse its discretion in determining that equitable

estoppel did not apply to Williams’ action. See Leong v. Potter, 347 F.3d 1117,

1122-23 (9th Cir. 2003) (setting forth standard of review and requirements for

equitable estoppel).

      The district court did not abuse its discretion in denying Williams’ motion

for appointment of counsel because Williams failed to demonstrate exceptional


                                          2                                     16-35208
circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).

      Because we affirm the dismissal on the basis of failure to exhaust, we do not

consider Williams’ arguments regarding the merits of her claim.

      AFFIRMED.




                                        3                                   16-35208